Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of applicant's claim for benefit as a CON of application 16/657442 filed on 10/18/2019.
Acknowledgment is made of applicant’s foreign priority benefits of application KR 10-2018-0132038 filed in Korea on 10/31/2018.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (3) in view of Kim et al. US 2016/0141353.
Claim 1
(Fig. 4) a first display area R/G/B/R including a plurality of first pixel areas R/G/B/R (R/G/B/R areas are arranged in an N-by-M matrix with no intermittent light transmitting areas, where N and M are positive integers greater than 1); and 
(Fig. 5) a second display area (15/G/B/R/G/15) adjacent to the first display area R/G/B/R, the second display area (15/G/B/R/G/15) including a plurality of second pixel areas (G/B/R/G) and a plurality of light transmitting areas 15 (the spacers 15 are made of a substantially transparent photosensitive resin material) [0049], 
each of the plurality of first pixel areas (R/G/B/R) includes at least one first pixel (R/G/B/R) to display an image, 
each of the plurality of second pixel areas (15/G/B/R/G/15) includes at least one second pixel (G/B/R/G) to display the image, 
each of the light transmitting areas 15 (transparent spacers) does not include a pixel capable of displaying the image, 
except
each of the light transmitting areas has higher light transmittance than the second pixel area,
in the second display area at least one of the plurality of light transmitting areas is between two second pixel areas adjacent in a first direction, at least one of the plurality of light transmitting areas is between two second pixel areas adjacent in a second direction different from the first direction.  
However Kim et al. teach
(Fig. 4) each of the light transmitting areas III (first region) has higher light transmittance than the second pixel area IV (the first region III has a higher transmittance than that of the second region IV, which displays a detailed image) [0069], 
(Fig. 1) in the second display area (lower area I) at least one of the plurality of light transmitting areas 124 is between two second pixel areas adjacent in a first direction (horizontal direction), and at least one of the plurality of light transmitting areas 124 is between two second pixel areas 122 adjacent in a second direction (diagonal direction) different from the first direction (horizontal direction).  
It would have been obvious to one of ordinary skill in the art to modify Imai's invention with Kim’s structure in order to provide improved resolution and a high transmittance simultaneously to a display device, as taught by Kim [0008].


    PNG
    media_image1.png
    625
    937
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    519
    media_image2.png
    Greyscale

Claim 17: Imai et al. disclose a display device, comprising: 
(Fig. 4) a first display area R/G/B/R including a plurality of first pixel areas R/G/B/R (R/G/B/R areas are arranged in an N-by-M matrix with no intermittent light transmitting areas, where N and M are positive integers greater than 1); and 
(Fig. 5) a second display area (15/G/B/R/G/15) adjacent to the first display area R/G/B/R, the second display area (15/G/B/R/G/15) including a plurality of second pixel areas (G/B/R/G) and a plurality of light transmitting areas 15 (the spacers 15 are made of a substantially transparent photosensitive resin material) [0049], 
each of the plurality of first pixel areas (R/G/B/R) includes at least one first pixel (R/G/B/R) to display an image, 
each of the plurality of second pixel areas (15/G/B/R/G/15) includes at least one second pixel (G/B/R/G) capable of displaying the image, 
the light transmitting areas 15 (transparent spacers) does not include a pixel capable of displaying the image,
(Fig. 5) a structure of the first pixel area (R/G/B/R) is different from a structure of the second pixel area (15/G/B/R/G/15), or a shape of the first pixel area (R/G/B/R) is different (smaller) from a shape of the second pixel area (15/G/B/R/G/15).
except
each of the light transmitting areas has higher light transmittance than the second pixel area,
However Kim et al. teach
(Fig. 4) each of the light transmitting areas III (first region) has higher light transmittance than the second pixel area IV (the first region III has a higher transmittance than that of the second region IV, which displays a detailed image) [0069], 
It would have been obvious to one of ordinary skill in the art to modify Imai's invention with Kim’s structure in order to provide improved resolution and a high transmittance simultaneously to a display device, as taught by Kim [0008].

Claim 19: Imai et al. disclose a display device, comprising: 
(Fig. 4) a first display area R/G/B/R including a plurality of first pixel areas (R/G/B/R) arranged in an N-by-M matrix with no intermittent light transmitting areas, where N and M are positive integers greater than 1; and 
(Fig. 5) a second display area (15/G/B/R/G/15) adjacent to the first display area R/G/B/R, the second display area (15/G/B/R/G/15) including a plurality of second pixel areas (G/B/R/G) and a plurality of light transmitting areas 15 (the spacers 15 are made of a substantially transparent photosensitive resin material) [0049], 
wherein each of the plurality of first pixel areas (R/G/B/R) includes at least one first pixel (R/G/B/R) to display an image, 
each of the plurality of second pixel areas (15/G/B/R/G/15) includes at least one second pixel (G/B/R/G) to display the image, 
each of the light transmitting areas 15 (transparent spacers) does not include a pixel capable of displaying the image, 
the plurality of first pixel areas (R/G/B/R) are arranged in a row direction, 
the plurality of second pixel areas (15/G/B/R/G/15) are arranged in a plurality of first columns (plurality of first vertical columns), 
except
each of the light transmitting areas has higher light transmittance than the second pixel area,
the plurality of light transmitting areas are arranged in a plurality of second columns, and 
the plurality of first columns and the plurality of second columns are alternately arranged in the row direction.  
However Kim et al. teach
(Fig. 4) each of the light transmitting areas III (first region) has higher light transmittance than the second pixel area IV (the first region III has a higher transmittance than that of the second region IV, which displays a detailed image)
(Fig. 1) the plurality of first pixel areas 132 are arranged in a row direction (6 rows), the plurality of second pixel areas 122 are arranged in a plurality of first columns (3 columns)
(Fig. 1) the plurality of light transmitting areas 124 are arranged in a plurality of second columns, and the plurality of first columns (122) and the plurality of second columns (124) are alternately arranged in the row direction.
It would have been obvious to one of ordinary skill in the art to modify Imai's invention with Kim’s structure in order to provide improved resolution and a high transmittance simultaneously to a display device, as taught by Kim [0008].

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (US 2020/0310184), Kim et al. US 2016/0141353 as applied to claim 1, 19 above, and further in view of Maruyama US 2018/0090695.
Claims 2, 20: Imai et al. disclose as in claims 1, 19 above
Kim et al. disclose
(Fig. 1) each of the light transmitting areas 124 does not include at least part of at least one of the active pattern, the driving gate dedrode, ihe driving voltage line, the pixel electrode, the emission layer, and the common electrode
Maruyama teaches
(Fig. 5) the at least one second pixel includes an active pattern 132d (semiconductor channel) [0064], a driving gate electrode 132a [0082], a driving voltage line 1421132b (data/source line) [ 00921, a pixel electrode 164, an emission layer 168, and a common 
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Maruyama' s driving structure in order to provide improved display characteristics and reduced manufacturing cost to the display, as taught by Maruyama [Abstract];

Claims 3-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (US 2020/0310184), Kim et al. US 2016/0141353 as applied to claim 1, 19 above, and further in view of Liang US 2019/0123306.
Claims 3-6: Imai et al. disclose as above
Liang et al. disclose
Claim 3: (Fig. 5) in the second display area, the plurality of second pixel areas 10A and the plurality of light transmitting areas JOB are alternately arranged in the first direction (horizontal direction) and the second direction (diagonal direction) [0052].
Claim 4: (Fig. 5) each of the plurality of second pixel areas 10A includes a first color pixel outputting a first color 10A1 a second color pixel outputting a second color 10A2 different from the first color, and a third color pixel outputting a third color 10A3 different from the first color 10A1 and the second color 10A2 [0096].
Claim 5: (Fig, 5) the first color pixel, the second color pixel, and the third color pixel 10A1/10A2/10A3 have a same shape as each other and are arranged in a line in each of the plurality of second pixel areas.
Claim 6: (Fig. 5) each of the plurality of second pixel areas 1 OA includes one of the first color pixel 10A1, one of the second color pixel (10A2), and one of the third color pixel (10A3)
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Liang's driving structure in order to provide self-luminescence, rich color, fast response, wide viewing angle, light weight, thin thickness, low power consumption and being realized as a flexible display, as taught by Liang [0004];

Claim 18: Imai et al. disclose as above
Kim et al. teach
( Fig. 1) in each of the plurality of first pixel areas (II), at least two of the first color pixel, the second color pixel and the third color pixel have sizes that are different from each other (an area of the first blue sub pixel 122B may be different from an area of the first red sub pixel 122R or the first green sub pixel 122G) [0054].
And Liang et al. further teach 
(Fig. 5) each of the plurality of second pixel areas 1 0A includes a first color pixel outputting a first color 10A1, a second color pixel outputting a second color 10A2 different from the first color, and a third color pixel outputting a third color 10A3 different from the first color 10A1 and the second color 10A2 [0096]. 
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Liang's driving structure in order to provide self-luminescence, rich color, fast response, wide viewing angle, light weight, thin thickness, low power consumption and being realized as a flexible display, as taught by Liang [0004];

Claims 7-12: Imai et al. disclose as above
Kim et al. teach
Claim 7: (Fig. 1) at least two of the first color pixel, the second color pixel, and the third color pixel have sizes that are different from each other (an area of the first blue sub pixel 122B may be different from an area of the first red sub pixel 122R or the first green sub pixel 122G) [0054].
Claim 8: (Fig. 1) each of the plurality of second pixel areas 122 includes only one pixel outputting one color (R or G or B).
Claim 9: (Fig. 1) a structure of the plurality of first pixel areas 132 is different from a structure of the plurality of second pixel areas 122 or a shape of the plurality of first pixel areas 132 is different from a shape of the plurality of second pixel areas 122 (each of the second unit pixels 130 may have a second area which may be different from the first area of the first unit pixel 120) [0056]
Claim 10: (Fig. 1) each of the first pixel areas 132 and each of the second pixel areas 122 includes a first color pixel outputting a first color 132R, a second color pixel outputting a second color 132G different from the first color, and a third color pixel outputting a third color 132B different from the first color 132R and the second color 132B, and in each of the first pixel areas 132, at least two of the first color pixel, the second color pixel, and the third color pixel have sizes that are different from each other (an area of the second blue sub pixel 132B may be different from an area of the second red sub pixel 132R or the second green sub pixel 132G)
Claim 11: (Fig. 1) the first color pixel, the second color pixel, and the third color pixel (132R/132G/132B) have a same shape as each other and are arranged in a line in each of the plurality of second pixel areas 122
Claim 12: (Fig. 1) the size of the second color pixel 132R in each of the plurality of first pixel areas 132 and the size of the second color pixel 122R in each of the plurality of second pixel areas 122 are different from each other (122R > 132R).
It would have been obvious to one of ordinary skill in the art to modify Imai's invention with Kim’s structure in order to provide improved resolution and a high transmittance simultaneously to a display device, as taught by Kim [0008].

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (US 2020/0310184), Kim et al. US 2016/0141353 as applied to claim 1, 19 above, and further in view of Ishizuka US 2003/0052618.
Claims 13-16: Imai et al. disclose as above
Ishizuka teaches
(Fig. 3) in each of the plurality of second pixel areas. the first color pixel the second color pixel, and the third color pixel (40R/40G/40B) include a transistor FET20R/ FET20G/FET20B) [0024], respectively
Claim 13: Regarding the limitation “a channel length of a channel region of the transistor included in the second color pixel is shorter them a channel length of a channel region of the transistor included in the first color pixel or the third color pixel”: it is well known in the art of OLEO display to control the current flowing to the TFTs in relation to the efficiency of the OLEO devices connected thereto by adapting the 
Claim 14: Regarding the limitation “a channel-width of a channel region of the transistor included in the second color pixel is larger them a channel width of' a channel region of the transistor included in the first color pixel or the third color pixel”: it is well known in the art of OLEO display to control the current flowing to the TFTs in relation to the efficiency of the OLEO devices connected thereto by adapting the geometry of the channel of the TFT device (considering both channel length/channel width) such that the quality of an image is improved. Ishizuka in (Fig. 3) shows different configurations of the driving TFI' devices, and in [0024] [0029] teaches FET 20R, 20G, and 20B having different channel widths (3W, 2W, W) from one another; therefore it would be obvious for a skilled person willing to improve the quality of the image of the display to adapt the geometries of the TFTs depending on the efficiency of the OLEO connected thereto.
Claim 15: (Fig. 4) the first pixel and the second pixel include a transistor respectively, and a channel length l.5L of a channel region of the transistor included in the second color pixel 40G is shorter than a channel length 3L of a channel region of the transistor included in the first color pixel 40B [0029l
Claim 16: (Fig. 3) the first pixel and the second pixel include a transistor (FET 20G/FET 20B), respectively, and a channel width 2W of a channel region of the transistor FET 20G included in the second color pixel 40G is larger than a channel width W of a channel region of the transistor FET 20B included in the first color pixel 40B [0029].
It would have been obvious to one of ordinary skill in the art to modify Imai's invention with Ishizuka's pixel structure in order to provide improved image display corresponding to an input video signal in a simple structure of the display, as taught by Ishizuka [Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG V NGUYEN/
Primary Examiner, Art Unit 2871